Citation Nr: 1517918	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 2007 for service connection for chloracne with comedonic acne, folliculitis, and residual scarring.

2.  Entitlement to an initial disability rating in excess of 10 percent for chloracne with comedonic acne, folliculitis, and residual scarring prior to June 22, 2009.

3.  Entitlement to an increased disability rating for chloracne with comedonic acne, folliculitis, and residual scarring from June 22, 2009, rated as 30 percent disabling.

4.  Entitlement to a compensable initial disability rating for bilateral hearing loss prior to January 5, 2012.

5.  Entitlement to an increased disability rating for bilateral hearing loss from January 5, 2012, rated currently as 10 percent disabling.

6.  Entitlement to an increased disability rating for tinea pedis, rated currently as noncompensable (zero percent).

7.  Entitlement to an increased disability rating for tinea cruris, rated currently as noncompensable (zero percent).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 through May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for chloracne with comedonic acne and folliculitis, with a 10 percent initial disability rating effective May 29, 2007; granted service connection for bilateral hearing loss with a noncompensable initial disability rating, effective November 26, 2008; and denied compensable disability ratings for tinea pedis and tinea cruris.  The Veteran has perfected a timely appeal in which he challenges the RO's denials of higher disability ratings for tinea pedis and tinea cruris, the initial disability ratings assigned for chloracne and bilateral hearing loss, and the effective date for service connection for chloracne.

During the development of the Veteran's appeal, the RO issued a rating decision in January 2013 in which it awarded a higher 30 percent disability rating for chloracne with comedonic acne, folliculitis, and residual scarring, effective from June 22, 2009, and a higher 10 percent disability rating for bilateral hearing loss, effective from January 5, 2012.  Despite the partial grant provided by the January 2013 rating decision, the Board presumes that the Veteran is seeking the maximum available benefits for his chloracne and hearing loss disabilities.  Hence, it maintains jurisdiction over the issues concerning the disability ratings assigned for those disabilities.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issues on appeal have been characterized as styled on the title page in order to reflect the ratings assigned for all staged periods over the appeal period at issue.

Testimony was received from the Veteran and his spouse during a September 2013 Board hearing.  A transcript of that testimony is associated with the claims file.

The issue of the Veteran's entitlement to unpaid benefits arising out of the grant of service connection for diabetes mellitus, type II, effective December 30, 2013, has been raised by the record in an October 2014 letter.  Despite the same, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of the Veteran's entitlement to increased disability ratings for tinea pedis and tinea cruris residuals, both rated currently as noncompensable, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's original claim for service connection of chloracne was received in May 2001 and denied in an unappealed November 2001 rating decision on the basis that the evidence did not show a current chloracne disability.

2.  VA did not receive any request to reopen his claim of service connection for chloracne, either formally or informally, before April 2003.

3.  The Veteran's request to reopen his claim for service connection for chloracne was received in April 2003 and denied in an unappealed February 2004 rating decision.

4.  VA did not receive a renewed request to reopen his claim of service connection for chloracne, either formally or informally, before May 29, 2007.

5.  Prior to June 22, 2009, the Veteran's chloracne was manifested by scars  and lesions on his face, neck, chest, chest, and extremities; however, such manifestations were not shown to have encompassed 40 percent or more of the face and neck; encompassed an area greater than 77 square centimeters in areas other than the head, face, and neck; involved any tissue loss and either gross distortion or asymmetry of any facial features; involved any unstable or painful scars; and did not result in any other physical impairment.

6.  From June 22, 2009, the Veteran's chloracne was manifested by scars and lesions on his face, neck, chest, and extremities that are at least 0.6 centimeters at their widest amd were depressed; however such manifestations were not shown to have encompassed 40 percent or more of the face and neck; encompassed an area greater than 929 square centimeters in areas other than the head, face, and neck; involved any tissue loss and either gross distortion or asymmetry of any facial features; and/or involved any other physical impairment.

7.  For all periods relevant to this appeal, manifestations on the Veteran's chest that are attributable to chloracne have encompassed four square centimeters.

8.  Prior to January 5, 2012, the Veteran's bilateral hearing loss was manifested by Level II hearing loss in his right ear and Level IV hearing loss in his left ear.

9.  From January 5, 2012, the Veteran's bilateral hearing loss has been manifested by Level III hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 29, 2007, for service connection for chloracne with comedonic acne, folliculitis, and residual scarring are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for chloracne with comedonic acne, folliculitis, and residual scarring are neither met nor approximated prior to June 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7829 (2014).

3.  The criteria for a disability rating in excess of 30 percent for chloracne with comedonic acne, folliculitis, and residual scarring are neither met nor approximated from June 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7829 (2014).

4.  The criteria for a compensable disability rating for bilateral hearing loss are not met prior to January 5, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2014).

5.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss from January 5, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the issues concerning the Veteran's entitlement to an earlier effective date for service connection for chloracne and higher initial disability ratings for chloracne and bilateral hearing loss, a January 2009 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claims for service connection for chloracne and bilateral hearing loss.  Consistent with Dingess, that letter also included notice of the process by which VA assigns disability ratings and effective dates for newly service-connected disabilities.  Subsequently, the Veteran's claims were adjudicated in the RO's August 2009 rating decision.  This notification would apply to the "downstream" issues of entitlement to earlier effective dates and a higher initial disability ratings for chloracne and hearing loss.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating that section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify the Veteran in connection with his claims for an earlier effective date for service connection for chloracne and for higher initial disability ratings for chloracne and bilateral hearing loss is satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, hearing transcript, VA treatment records, pertinent private treatment records, and social security records have been obtained and associated with the record.  VA examinations of the Veteran's skin were conducted in October 2007, June 2009, October 2011, December 2011, and January 2013.  VA examinations of the Veteran's hearing loss were also performed in April 2009, January 2012, and June 2012.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the severity, symptoms, manifestations, and impairment resulting from the Veteran's chloracne and hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted, the Veteran and his spouse testified during a September 2013 Board hearing and a transcript of that testimony is associated with the record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the issues on appeal.  As such, the Board finds that the VLJ complied with the duties mandated by the Court in Bryant and codified under 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


I.  Earlier Effective Date

In his December 2009 Notice of Disagreement, the Veteran argued that disability benefits for his service-connected chloracne should date back to 2001, the date of his original claim for service connection.  In essence, he argues in his NOD that, to the extent that the opinions expressed in an August 2002 VA examination served as the basis of VA's denial of his May 2001 claim, that opinion was made without the benefit of review of the Veteran's claims file.  Indeed, the Veteran notes, the same VA examiner who performed the August 2002 examination stated later in a May 2008 opinion that, upon review of the claims file, a chloracne diagnosis was indicated.  Hence, the Veteran asserts, if the VA examiner had been provided the Veteran's claims file in advance of the August 2002 VA examination, the examiner would have diagnosed chloracne at that time, and the Veteran's May 2001 claim would have been granted.  Essentially the same argument is presented by the Veteran in his September 2013 Board hearing testimony.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The general rule regarding the assignment of effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  See 38 C.F.R. § 3.400 (2014) (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service. 38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Consistent with the Veteran's arguments, the record does show that the Veteran's original claim for service connection for chloracne was received by VA on May 31, 2001.  That claim was denied in a November 2001 rating decision on the basis that the evidence at that time did not show the existence of a current chloracne disability.  Indeed, the evidence available at the time that the November 2001 rating decision was issued did not include any treatment records or other evidence that the Veteran had a diagnosed condition.

The Veteran subsequently appealed the November 2001 denial.  In the course of development, VA treatment records dated March 2002 were obtained.  Those records showed that a physical examination of the skin revealed the presence of small seborrheic keratoses on the mid-back; small annular areas of eczema on the right lower extremity; and an erythematous, hyperkeratotic, nonscaly rash over the anterior chest.  Still, no specific diagnosis was rendered as to those findings, nor was any opinion given as to their cause.

The Veteran was afforded a VA examination of his skin in August 2002, performed by Dr. R.R.  In the examination, the Veteran demonstrated numerous lesions of sebaceous hyperplasia on his face, most of which measured two to three millimeters in size; scattered double-headed comedones on the back and upper outer aspect of the right arm; and many scattered old scars on the upper back.  By history, the Veteran reported that he began experiencing bumps and welts on the upper portion of his legs during his period of duty in Vietnam, but, that he did not report or seek treatment for those symptoms and ruptured and drained the lesions by himself.  Although Dr. R.R. opined that the Veteran had manifestations that were compatible with, but not diagnostic of, chloracne.  Still, the examiner did not diagnose chloracne, but rather, diagnosed sebaceous hyperplasia and solar elastosis that was manifested by lentigines on the upper back and torso.  The examiner did not render an opinion as to the cause or origin of the disorder, and indeed, there is no indication in the examiner's report that the claims file was provided to him or reviewed by him in conjunction with the examination.

The Veteran's original claim for service connection for chloracne was denied again in an October 2002 Statement of the Case (SOC).  An accompanying letter advised the Veteran that, if he desired to continue his appeal, he was required to file a VA Form 9 substantive appeal.  Apparently, instructions that accompanied a blank VA 9 that was provided to the Veteran also provided further notice and instructions as to how much time the Veteran had to file his substantive appeal.  Despite the same, the Veteran's substantive appeal was received approximately six months later in April 2003.  In a June 2003 letter, the Veteran was notified by the RO that his substantive appeal was deemed untimely, and instead, was being construed as a new claim seeking to reopen his previously adjudicated claim for service connection for chloracne.  The RO issued a February 2004 rating decision that declined to reopen the Veteran's claim.

The Veteran did not appeal the February 2004 rating decision, and indeed, the very next submission received from the Veteran was a May 2007 submission seeking to reopen his claim for service connection for chloracne.  In a November 2008 rating decision, the RO again declined to reopen the Veteran's claim.  Later that month, the RO received a submission from the Veteran that was that was apparently construed as a Notice of Disagreement as to the November 2008 denial.  During subsequent development of the appeal, the RO issued the August 2009 rating decision that is the subject of this appeal and granted service connection for chloracne, effective from May 29, 2007.

As noted above, a review of the record reveals that a timely appeal responsive to the November 2001 rating decision that denied the Veteran's original May 2001 claim was never perfected by the Veteran.  In that regard, the Board observes that an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final.  38 C.F.R. § 20.302(a).  A timely substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (in this case, the RO) mails the SOC to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed (in this case, the November 2001 rating decision).  Here, where Veteran's substantive appeal in response to the November 2001 rating decision was received more than one year after the November 2001 rating decision was mailed to him, and approximately six months after the October 2002 SOC was mailed to him, the Veteran's April 2003 substantive appeal was untimely.  As such, there is no basis for awarding an effective date for service connection for chloracne which goes back to the Veteran's May 2001 claim, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

Indeed, the Board finds no basis upon which to award an effective date for service connection for chloracne any earlier than May 29, 2007 under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  As noted, although the Veteran's untimely April 2003 substantive appeal was construed appropriately by the RO as a new request to reopen his claim for service connection for chloracne, that request was denied in the February 2004 rating decision and was not appealed by the Veteran.  The next submission received from the Veteran was his May 2007 submission seeking to reopen his claim, and indeed, the award of service connection for chloracne arises from the Veteran's May 2007 claim.  Given the noted claims history, the effective date for service connection for the Veteran's chloracne lumbar spine disability may not be fixed earlier than the date that his May 2007 request to reopen was received.  Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  In this case, a date stamp on the Veteran's May 2007 request to reopen reflects that it was received by the RO on May 29, 2007.  Accordingly, the effective date for service connection for the Veteran's chloracne is properly fixed pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

Subject to the above, the Board notes that earlier effective dates may also be awarded on the finding that clear and unmistakable error (CUE) was committed in a previous final rating decision.  While a portion of that question is inaudible in the hearing transcript, the undersigned specifically asked the Veteran and his representative if they were attempting to raise the issue of CUE in that decision.  See Transcript at Page 35.  The Veteran's representative answered, "No, the whole issue was just earlier effective date, yes, sir."  There is no other communication from the Veteran or his representative specifically asserting CUE in the prior decisions of the RO.  Therefore, the Board concludes that the issue of CUE in the prior adjudications of the Veteran's claim for service connection for chloracne have not been raised.  The Veteran is free to file a claim of CUE in the future should he desire.  

Overall, there is no legal basis upon which to grant an effective date earlier than May 29, 2007 for the award of service connection for chloracne with comedonic acne, folliculitis, and residual scarring, to include on the basis of reversal or revision.  To that extent, this appeal is denied.

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two disability ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Chloracne, prior to June 22, 2009

Service connection for chloracne with comedonic acne, folliculitis, and residual scarring, was granted to the Veteran effective May 29, 2007, with a 10 percent initial disability rating assigned pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7829.  The Veteran asserts entitlement to a higher initial disability rating.

DC 7829 provides the criteria for rating disabilities due to chloracne specifically.  Under those criteria, a 10 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or for deep acne other than on the face and neck.  A maximum 30 percent disability rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  DC 7829 provides also that chloracne may be rated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

DCs 7800 through 7805 provide the rating criteria for various categories of scars, defined by their physical characteristics and location on the body.  As discussed more fully below, the evidence in this case indicates that a predominant manifestation of the Veteran's chloracne has been residual scarring on the Veteran's head, face, neck, chest, and back.  As such, the rating criteria under DCs 7800 through 7805 are applicable.

Notably, the criteria for rating scars were amended by VA on September 23, 2008.  Although these amendments were promulgated prior to the Veteran's claim, which was received by VA on November 28, 2008, these amendments are effective for claims filed, as in this case, on or after October 23, 2008.  Accordingly, the amended and current version of the scar rating criteria will be applied in this case.

DC 7800 is applied for disabilities resulting from scarring or other disfigurement of the head, face, or neck.  Those criteria are governed in part by eight characteristics of disfigurement that are identified under 38 C.F.R. § 4.118, DC 7800, Note (1).  These characteristics of disfigurement include: (1) scars that are five inches or more (13 centimeters or more) in length; (2) scars that are at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of the scar is elevated or depressed on palpation; (4) scars that are adherent to the underlying tissue; (5) skin is hypopigmented or hyperpigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); (8) skin is indurated or inflexible in an area exceeding six square inches (39 square centimeters).

Subject to the above, DC 7800 provides for a 10 percent disability rating for disabilities with one characteristic of disfigurement.  A 30 percent disability rating is assigned for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is appropriate for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  A maximum 80 percent disability rating is assigned for disabilities marked by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.

DC 7801 provides the criteria for rating disabilities due to scars that are not of the head, face, or neck, and that are deep and nonlinear.  Under 38 C.F.R. § 4.118, DC 7801, Note (1), a "deep scar" is defined as one associated with underlying soft tissue damage.  Under those criteria, a 10 percent disability rating is assigned for qualifying scars that encompass an area or areas of at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent disability rating is appropriate for qualifying scars that cover an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent disability rating is appropriate where qualifying scars encompass an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A maximum schedular 40 percent disability rating is warranted for qualifying scars that involve an area or areas of 144 square inches (929 square centimeters) or more.

DC 7802 contemplates scars that are superficial and nonlinear, and which do not involve the head, face, or neck.  Under that rating code, a maximum schedular 10 percent disability rating may be assigned for scars encompassing an area of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802, Note (1) defines a "superficial scar" as one not associated with underlying soft tissue damage.

Under DC 7804, the presence of one or two scars that are unstable or painful warrant a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  The presence of five or more scars that are unstable or painful warrant a maximum schedular 30 percent disability rating.  Note (1) under this code explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Finally, DC 7805 provides for scars and other effects of scars, any disabling effects that are not considered under DCs 7800 through 7804, should be considered under an appropriate DC.

Turning to the relevant evidence, the Veteran was afforded a VA examination of his skin in October 2007.  At that time, he reported current symptoms that included itching and a sensation as though something was biting him.  A physical examination of the Veteran's skin revealed scattered comedones on his face.  Two inflamed follicular lesions were also seen on the Veteran's forehead.  A small inclusion cyst was present on the right pre-auricular area.  Small pustules were noted on the left upper eyelid.  Fordyce's spots were noted on the lips.  Active folliculitis was seen on the back and buttocks, manifested by small red papulopustules.  The examiner diagnosed mild folliculitis and mild comedonic acne.  Despite finding these various lesions, the examiner did not provide any description of the percentage of the affected area on the Veteran's face and neck, nor did he provide a measurement or description of the areas affected elsewhere on the Veteran's body.  Also, the examiner gave no description as to the physical characteristics of the lesions.

VA treatment records dated May 2008 note that the Veteran was seen for evaluation and treatment of reported bumps and itchiness under his left arm and anterior chest.  According to the Veteran, these bumps swelled before fading, and sometimes developed into boils before popping.  The Veteran stated that he treated his condition with a steroidal cream which did afford some relief.  On examination, areas of diffuse erythema were seen on the Veteran's chest.  No mention was made of any other observed lesions.  Again, no description or measurement was given as to the extent of coverage of the observed lesions.

Subsequent private treatment records from Adult Medicine Clinic reflect that the Veteran was treated in June 2008 for a reported rash on his left axilla.  An examination of the skin revealed a scar on the left periauricular area, significant erythematous maculopapular rash on the left axilla extending down to the left anterior chest wall.  A follow-up record from July 2008 indicates that the rash on the Veteran's left axilla was improving.  An examination at that time revealed acne on the left axilla with slight excoriation, but without open oozing ulceration or bleeding.  These records provide no information as to the character of the noted scars and acne, nor do they provide any description as to the size of the affected area.

Overall, the available pertinent evidence does not indicate that the chloracne manifestations on the Veteran's face and neck encompass more than 40 percent of the face and neck, or, that the Veteran was having deep acne on his face or neck.  In that regard, the treatment records pertinent to the appeal period before June 22, 2009 make no mention of any objectively observed findings on the face or neck.  

Notably, the October 2007 VA examination was performed prior to the appeal period, but, was performed just one month before the Veteran's claim was received.  To that extent, the findings from that examination may be instructive in rating the Veteran's chloracne for the appeal period before June 22, 2009.  Indeed, the examiner noted the presence of scattered comedones on his face, two inflamed follicular lesions on his forehead, a small inclusion cyst on the right pre-auricular area, small pustules on the left upper eyelid, and Fordyce's spots on the lips.  Although these findings are noted in the examination report, no description as to their physical characteristics, their measured size, and/or the total area affected are expressed by the examiner.  Similarly, the examiner did not note any findings of asymmetry of the facial features or other disfigurement.  Finally, the examiner did not mention any findings of deep or unstable scarring on the Veteran's face, trunk, or extremities.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings, in relation to the rating assigned for the Veteran's chloracne prior to June 22, 2009.  However, in this case, the record does not show that the severity of the Veteran's chloracne prior to June 22, 2009 is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. 111.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, the evidence does not show that either the Veteran's chloracne prior to June 22, 2009 presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the applicable ratings; however, the Veteran's chloracne was not shown to have been productive of an overall disability picture that is consistent with a higher disability rating than the one assigned.  As such, it cannot be said that the available schedular ratings for the Veteran's chloracne are inadequate.  Moreover, to the extent that the Veteran's chloracne might have impacted his overall daily and occupational functioning, there is simply no evidence that the chloracne resulted in marked interference with his employment.  Indeed, there is no indication in the record that the manifestations of the Veteran's chloracne prevented him from performing any chores or duties or his normal activities of daily living.  Similarly, there is no evidence in the record that the chloracne required the Veteran to be hospitalized for any period for in-patient observation or care.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's chloracne prior to June 22, 2009, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Overall, the evidence does not show that the Veteran's chloracne resulted in skin manifestations that meet the criteria for a disability rating in excess of 10 percent under any of the applicable rating criteria at any time before June 22, 2009.  Accordingly, the Veteran is not entitled to a disability rating in excess of 10 percent for chloracne with comedonic acne, folliculitis, and residual scarring prior to June 22, 2009.  To that extent, this appeal is denied.

	B.  Chloracne, from June 22, 2009

As noted, a higher 30 percent disability rating for the Veteran's chloracne was assigned, effective June 22, 2009.  Subject to the rating criteria discussed above, the Board turns to the evidence relevant to the severity of the Veteran's chloracne from June 22, 2009.

The RO's grant of the higher 30 percent disability rating was based upon the findings expressed in a June 2009 VA examination report.  That report notes that the Veteran reported a history of intermittent eruptions of cystic lesions and comedones on his face, back, chest, groin, and thighs.  He stated that he had been treating his skin condition approximately once a year at the VA outpatient clinic and that he was treating his condition with a topical Triamcinolone Acetonide (TAC) ointment.  The examiner noted that this medication is classed as a corticosteroid.

A physical examination of the skin revealed multiple palpable subcutaneous lesions on the Veteran's face, with the largest being located on the Veteran's right cheek and measuring one centimeter in diameter.  Several isolated pustules, described as being small and only mildly red, were also seen behind the ears, on the forehead, and under the jaw line bilaterally.  Multiple large comedones in both groups and single lesions were seen on the back, extending from the shoulders to the low back.  The examiner noted that palpable subcutaneous cystic masses were present underneath some of the comedones.  Red macularpapular lesions were also observed on the upper thighs bilaterally.  The examiner diagnosed mild to moderate chloracne that involved 20 to 40 percent of the exposed area of skin and between five to 20 percent of the total body area.  The examiner noted that the Veteran has treated his chloracne with near constant use of a TAC cream.  Notably, hyperpigmentation was also observed in the Veteran's groin; however, such findings were attributed to tinea cruris.

An August 2009 statement from the Veteran's daughter, who identifies herself as a registered nurse, states that the Veteran has had ongoing and chronic outbreaks on his face, head, upper and lower extremities, and feet.  She stated that these outbreaks caused the Veteran difficulty with shaving and that he was embarrassed to go out in public.

A statement from the Veteran's spouse, received also in August 2009, expresses that the Veteran has chronic itching and skin problems marked by discoloration and bleeding on his face, neck, upper and lower extremities, groin, and feet.  Consistent with her daughter, she reported that the Veteran seemed to have difficulty with shaving due to the lesions on his face.

VA treatment notes dated June 2010 reflect findings of superficially scaly plaques on each of the Veteran's cheeks.  No other subjective complaints or objective findings are noted.

During an October 2011 VA examination, the Veteran reported having progressive acne on his face sand scalp and on the back of his neck.  He also reported that he had blackheads on his back, which his spouse squeezed out and treated with alcohol.  According to the Veteran, the lesions on his back occasionally popped and bled.

The examination revealed two painful scars on the middle and left side of the Veteran's thoracic back area, and also, five other scars on the back that were unstable and described as brown spots that occurred every two or three months and which peeled when the Veteran scratched them.  The examiner noted also five scars on the Veteran's back and scattered from the neck to waist that were both painful and unstable.  Two of those scars were described by the examiner as being linear and measuring four centimeters and three centimeters in length (12 square centimeters each).

The examiner also noted the presence of five or more scars on the Veteran's head, face, and neck that were both painful and unstable.  Among these, the examiner identified scattered round papules on the forehead and in the eyebrows, on both cheek areas, behind the ears, in the scalp line, and on the posterior neck that measured approximately 0.3 centimeters by 0.2 centimeters (.06 square centimeters each), and, confluent round papules and acne across the forehead, in the eyebrows, and in both cheek areas which were not measured.  The examiner opined that none of the scars impaired the Veteran's locomotion.

Subsequent VA treatment records dated November 2012 note complaints of itchy and rough growths on the Veteran's back.  A physical examination revealed the presence of a few brown papules on the posterior chest, a few small open comedones on the upper posterior chest, residual old acne scars on the Veteran's nose, and small flesh colored waxy papules on the Veteran's face.  No description was given as to the size, extent, or physical characteristics of these lesions.

The Veteran underwent a new VA examination of his skin in January 2013.  On examination, the examiner noted a few comedones related to chloracne located on the Veteran's upper back, an area estimated by the examiner as affecting less than five percent of the total body surface area and none of the exposed area.  Also, small scars that were too numerous to count and which were also likely related to chloracne were observed over the remainder of the back.  The examiner estimated that the total area involved encompassed an area 12 by 10 centimeters (120 square centimeters).  According to the examiner, those scars were neither painful nor unstable.  Small scars were also noted over the Veteran's anterior trunk, and those too were apparently neither painful nor unstable.  The combined area of these small scars encompassed an area of two centimeters by two centimeters (four square centimeters).  Notably, the examiner was unable to identify the linear scars that had been identified in the previous October 2011 examination.

An examination of the Veteran's face, ears, and neck revealed the presence of lesions and scarring on the nose that were likely manifestations of rosacea rather than chloracne.  Also, several small papules were seen on the forehead, cheeks, and behind the ears, an area estimated by the examiner as being less than 40 percent of the face and neck; however, the examiner remarked that she was uncertain as to whether those papules represent chloracne.  In that regard, the examiner noted that rosacea also can be manifested by papules.  The examiner also noted five small scars on the Veteran's forehead, which the Veteran pointed out as being the sites of previous lesions that were either excised or burned with liquid nitrogen.  These scars were described by the examiner as being barely visible, measuring two to three millimeters in diameter (six millimeters or 0.6 centimeters across) and being without any abnormal pigmentation or texture, induration or inflexibility, adherence to the underlying tissue and no missing underlying tissue, and no elevation.  Finally, a scar was noted over the Veteran's right eyebrow.  That scar was minimally depressed and measured three millimeters (0.3 centimeters) in diameter.  The examiner noted that each of those scars were as likely as not the result of chloracne, but, were neither painful nor unstable.

Overall, the examiner concluded that none of the observed scars or lesions had any functional impact on the Veteran.  Color photographs of the Veteran's face and forehead that are included with the examiner's report appear to indicate physical manifestations as described by the examiner.

Notably, the examiner noted in her January 2013 report that she is an internist and that the examination would best be performed by a dermatologist.  According to the examiner, a dermatologist was not on staff at the facility where the examination was performed, and for that reason, she performed the examination.  Despite the examiner's candor, the Board finds that the January 2013 examination is wholly adequate for the purposes of evaluating the Veteran's chloracne disability.  The examiner conducted a thorough examination of the Veteran's skin that contains findings sufficient to rate the disability under the appropriate rating criteria.  

The Board is cognizant that the duty to assist usually includes affording the Veteran a thorough and contemporaneous examination that takes into account the records of prior examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Still, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  Indeed, the Board observes that the VCAA does not even require examination by a physician; thus, an examination performed by a nurse examiner satisfies the duty to assist.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Subject to the cited case law, the Board finds that there is no evidence of any irregularities in the examination or stated findings such as to render the VA examiner's findings inadequate.  On the contrary, making findings as to the presence of scars and lesions attributable to chloracne and the physical characteristics and extent thereof would appear to be within the VA examiner's area of training and expertise as a medical doctor in the field of internal medicine.  Indeed, the VA examiner's descriptions of the locations, measured areas, physical characteristics of the Veteran's scars and lesions, and the extent of any functional impact, appear to be consistent with accompanying photographs and are wholly adequate for the purpose of evaluating the Veteran's chloracne.  For these reasons, the Board concludes that the January 2013 VA examination is adequate and that a new examination is not warranted.

The Board notes at the outset of its analysis that, although the criteria under DCs 7802 and 7804 may be appropriate given the characteristics of the scars and lesions on the Veteran's body, those criteria do not provide for ratings higher than 30 percent.  As such, they do not assist the Veteran in attaining a higher disability rating for his chloracne for any period from June 22, 2009.  Hence, those criteria will not be considered here.

In summary, the foregoing evidence indicates that the Veteran has had chronic and intermittent outbreaks of lesions on his face, neck, back, chest, and upper and lower extremities which wax and wane in presence and severity.  Findings expressed in the June 2009 VA examination indicate the presence of mildly red lesions and pustules on the Veteran's face which, at most, measured approximately one centimeter in diameter.  Findings of the face and neck expressed in the later January 2013 VA examination include small papules that covered less than 40 percent of the face and neck area, as well as five scars on the forehead that each measured approximately 0.6 centimeters in diameter and was without any evidence of abnormal pigmentation or texture, induration or inflexibility, adherence to the underlying tissue and no missing underlying tissue, and no elevation.  Notably, the January 2013 examination also noted a depressed scar on the Veteran's right eyebrow that measured 0.3 centimeters in diameter.  There is no indication in the record that the lesions and scars on the Veteran's face have resulted in any disfigurement or distortion of the facial features.

Applying the criteria under DC 7800, the Board notes that the evidence indicates the presence of scars that are at least one-quarter inch (0.6 centimeters) and which are depressed, and toward that end, are indicative of two characteristics of disfigurement, as defined under Note (1) of DC 7800.  Notably, the evidence does not indicate the presence of any visible or palpable tissue loss, nor as noted above, is there indication of any disfigurement or distortion of any facial features.  Under the circumstances, the criteria for a disability rating higher than 30 percent under DC 7800 are not met.

As noted above, the examinations performed in June 2009, October 2011, and January 2013 reveal the presence of additional scarring and lesions on areas other than the Veteran's face and neck.  In that regard, the June 2009 examination revealed the presence of multiple large comedones and single lesions on the Veteran's back.  Some of these lesions were accompanied by subcutaneous cystic masses, and to that extent, appears to have been associated with underlying soft tissue damage.  Lesions were also noted on the Veteran's upper thighs.  Unfortunately, the examiner identified that these lesions on the Veteran's back encompassed 20 to 40 percent of the exposed area of skin and between five to 20 percent of the total body area; however, did not identify the total square area affected by the Veteran's lesions.  The October 2011 examination revealed the presence of scars on the Veteran's back, two of which were located on the middle and left side of the back and which were painful.  The examiner also noted five scars on the back that were unstable and marked by peeling skin.  Also five scars were observed that were both painful and unstable.  According to the examiner, two of those were measured as encompassing an area of 12 square centimeters each.  The January 2013 examination revealed the presence of comedones and multiple small scars on the Veteran's back that were too numerous to count, were neither painful nor unstable, and which covered an area of 120 square centimeters.

Overall, the evidence indicates that the Veteran has had multiple scars and lesions on his back, which are attributable to chloracne, and which have been accompanied by pain, instability, and underlying soft tissue damage.  To that extent, the criteria under DC 7801 (for deep scars involving underlying soft tissue damage) are applicable here.

In considering DC 7801, the Board notes that the June 2009 examiner, who noted the presence of the Veteran's deep scars, did not provide a measurement of the total affected area.  However, the January 2013 examiner did measure the total affected area on the Veteran's back as encompassing an area of 120 square centimeters.  Although it cannot be deduced with certainty that all of the scars on the Veteran's back had characteristics of underlying soft tissue damage, in the absence of other evidence to the contrary, the Board affords the Veteran the benefit of the doubt that the total 120 square centimeter area has at one time or another during the appeal period involved some deep scarring.  Still, even after affording the Veteran the benefit of the doubt in that regard, the criteria for a disability rating higher than 30 percent under DC 7801 (namely, that the area involved be more than 929 square centimeters) are not met.  Hence, a disability rating higher than 30 percent cannot be granted based on the criteria under DC 7801.

Also with respect to the Veteran's chloracne since June 22, 2009, the Board has again considered whether an extra-schedular disability rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1).  Under similar analysis as that undertaken above with respect to the period before June 22, 2009, however, the Board concludes that an extra-schedular disability rating is not warranted.  See 38 C.F.R. § 3.321(b)(1).

Again, the Board points out that the disability level resulting from the severity and symptomatology of the Veteran's assigned rating, when compared with the established criteria found in the rating schedule, are reasonably described by the applicable criteria.  As discussed above, higher disability ratings are available under the applicable criterion; nonetheless, the overall disability picture resulting from the Veteran's chloracne simply is not consistent with a higher disability rating than the 30 percent disability rating already assigned.  As such, it cannot be said that the available schedular ratings for the Veteran's chloracne are inadequate.  Additionally, there is no evidence that the Veteran's chloracne has resulted in marked interference with his employment.  Indeed, the Veteran denied during his September 2013 Board hearing that he had any periods of incapacitation or functional impairment due to his chloracne.  Indeed, there is no indication in the record that the chloracne required the Veteran to be hospitalized for any period for in-patient observation or care.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's chloracne prior to June 22, 2009, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Overall, the evidence does not show that the Veteran's chloracne resulted in skin manifestations that meet the criteria for a disability rating in excess of 30 percent under any of the applicable rating criteria at any time from June 22, 2009.  Accordingly, the Veteran is not entitled to a disability rating in excess of 30 percent for chloracne with comedonic acne, folliculitis, and residual scarring from June 22, 2009.  To that extent, this appeal is denied.

	C.  Separate Disability Rating for Chloracne Manifestations on the Anterior 	Trunk

The rating criteria under DCs 7801 and 7802 contain identical additional instructions, provided under Note (2) of both criteria, which provide in pertinent part that, if multiple qualifying scars are present, or, a single qualifying scar affects both the anterior and posterior portion of the trunk, VA must assign separate disability ratings for the total area of the qualifying scars that affect the anterior portion of the trunk and the posterior portion of the trunk respectively.  Here, where the ratings assigned above contemplate the extent of the lesions and scarring of the face, neck, and back areas, the Board is compelled to consider whether an additional disability rating is warranted for lesions and scarring on the chest.

Indeed, Board hearing testimony received from the Veteran and his spouse indicate that the Veteran has had recurring lesions and scarring on his chest.  Consistent with those assertions, VA and private treatment records document ongoing objective findings of skin abnormalities on the Veteran's chest.  Notably, a May 2008 VA treatment record documents the presence of observed areas of diffuse erythema on the Veteran's chest.  An examination performed during VA treatment in November 2012 revealed the presence of a few brown papules and a few small open comedones on the upper chest.  During the January 2013 VA examination, the examiner noted the presence of small scars over the anterior trunk which were neither painful nor unstable.  The examiner measured the combined area of these small scars as encompassing an area of two centimeters by two centimeters (four square centimeters).

Initially, the Board observes that there is no evidence of any deep scarring involving underlying tissue damage on the Veteran's chest.  Accordingly, the criteria under DC 7801 are not applicable in considering a separate disability rating for manifestations on the Veteran's chest.  Similarly, there is no indication in the record that lesions and scarring on the Veteran's chest is manifested by unstable or painful scarring.  As such, DC 7804 also does not apply.  Finally, where the evidence does not indicate any additional disabling effects that may be rated under different criteria located elsewhere in the regulations, the provisions under DC 7805 are also not applicable.  As such, the Board will consider awarding a separate rating for chloracne manifestations on the Veteran's chest under the criteria of DC 7802, which pertain to superficial scars not of the head, face, and neck.

In applying the criteria under DC 7802, the Board concludes that, although the Veteran may be entitled to a separate disability rating for the chloracne manifestations on his chest, the severity of those manifestations are not shown to be of such as to warrant a compensable disability rating.  In that regard, the area affected by the lesions and residual scarring on the Veteran's chest were measured during the January 2013 examination as encompassing an area of four square centimeters.  This measurement of the affected area is not rebutted by any contrary evidence in the record.  As the criteria for a compensable and maximum 10 percent disability rating under DC 7802 (namely, that the area affected encompass 929 square centimeters or greater) are not met, a disability rating for the manifestations on the Veteran's chest may not be assigned under DC 7802.

Under the same analysis as that undertaken above with respect to the ratings assigned for chloracne elsewhere on the Veteran's body, the Board concludes that consideration of an extra-schedular disability rating, pursuant to 38 C.F.R. § 3.321(b)(1) and for chloracne manifestations on the Veteran's chest, is not warranted.

Once again, the disability level resulting from the severity and symptomatology associated with the manifestations on the Veteran's chest appear to be described reasonably by the applicable rating criteria.  Where there is simply no evidence that the disability picture associated with the chloracne manifestations on the Veteran's chest meets the criteria for a rating, it cannot be said that the available schedular ratings are inadequate.  As noted above, there is no evidence that the Veteran's chloracne has resulted in marked interference with his employment, and indeed, the Veteran denied having any periods of incapacitation or functional impairment due to his chloracne in his Board hearing testimony.  There is no indication in the record that the chloracne required the Veteran to be hospitalized for any period for in-patient observation or care.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the chloracne manifestations on the Veteran's chest, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Overall, the evidence does not show that the Veteran's chloracne has resulted in skin manifestations on his chest that warrant the assignment of an additional disability rating at any time during the appeal period.  Accordingly, the Veteran is not entitled to a separate disability rating for chloracne manifestations on his anterior trunk.  To that extent, this appeal is denied.

	D.  Hearing Loss, prior to January 5, 2012

As noted above, the RO's August 2009 rating decision granted service connection for bilateral hearing loss, effective November 26, 2008, with a noncompensable initial disability rating.  In his claims submissions and hearing testimony, the Veteran asserts generally that he is entitled to higher disability ratings for his service-connected hearing loss.

Disability ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination and pursuant to the applicable criteria.  Ratings for hearing impairment range from noncompensable to 100 percent, depending on demonstrated organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, considered together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (expressed as Hertz ).  As a vehicle for determining the degree of disability due to hearing impairment, the rating schedule establishes 11 auditory acuity levels designated from Level I, which corresponds to essentially normal acuity, through Level XI, which corresponds to profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  The Board notes that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  Under this regulation, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist may determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  As shown in the discussion below, however, audiometric testing performed over the course of the pertinent appeal period in this case has not shown the existence of an exceptional pattern of hearing impairment.  Hence, the Veteran's hearing acuity level, for all periods relevant to this appeal, must be determined by application of Table VI and Table VII.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The function of Table VI is to permit VA to assign a Roman numerical designation of impaired efficiency for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. § 4.85(b).

After the proper Roman numerical designation has been determined for each ear, VA must then determine the appropriate disability rating by application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e).

Turning to the evidence relevant to the period before January 5, 2012, the Board notes that the Veteran was afforded a VA examination of his hearing loss in April 2009.  At that time, the Veteran reported difficulty watching television and understanding conversation amidst background noise.  Audiometric testing performed during that examination revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
60
60
LEFT
15
65
60
65

Based upon the foregoing test results, the averages of the pure tone thresholds shown during the April 2009 VA examination were 45 decibels for the right ear and 51 decibels for the left ear.  Speech discrimination testing performed via Maryland CNC testing indicated speech recognition abilities of 84 percent for the right ear and 80 percent for the left ear.

Having determined the foregoing data, the Board now turns to the process for determining disability ratings, as described above.  Under Table VI, the hearing loss shown during the April 2009 VA examination equates to Level II hearing loss in the Veteran's right ear and Level IV hearing loss in the left ear.  Application of these roman numerical designations to Table VII correlates to a noncompensable disability rating.  38 C.F.R. § 4.85(e).

VA treatment records dated from October 2008 through January 2012 do not reflect any notable complaints, treatment, or audiometric findings pertinent to the Veteran's hearing loss.  Similarly, a review of private treatment records and social security records in the claims file indicates no such information.

As noted above, the Veteran reported functional difficulties during his April 2009 VA examination, marked by difficulty watching television and hearing amidst background noise.  The Board is sympathetic and in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  The Board must reiterate and emphasize, however, that the assignment of disability ratings for hearing impairment is derived by the mechanical application explained and applied above.  Hence, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable disability rating for hearing loss at any time before January 5, 2012.

Mindful of the functional difficulties reported by the Veteran during his examination, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  Again, the April 2009 VA examination notes reported difficulties watching television and hearing amidst background noise.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which last revised the rating criteria for hearing loss, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Even after acknowledging the above, the Board notes again that the evidence does not show an exceptional pattern of hearing loss, such as to warrant application of Table VIA.  Moreover, there is no indication in the record that the Veteran required surgery, hospitalization, or any in-patient treatment for his hearing loss at any time.  Similarly, there is no evidence that the Veteran's hearing loss has resulted in occupational impairment that would correspond to a compensable disability rating.

Therefore, the difficulties caused by the Veteran's hearing loss are contemplated in the defined regulations and rating criteria.  The mere fact that the Veteran's hearing loss disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1), for the rating assigned for the Veteran's hearing loss prior to January 5, 2012, is not warranted.

Based upon the foregoing, the evidence does not support the assignment of a compensable initial disability rating for bilateral hearing loss prior to January 5, 2012.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	E.  Hearing Loss, from January 5, 2012

As noted above, a higher 10 percent disability rating for the Veteran's hearing loss was granted, effective January 5, 2012, in a January 2013 rating decision.  The higher 10 percent disability rating was granted based on the findings from a January 2012 VA examination.  At that examination, the Veteran continued to report that he was unable to understand people amidst background noise and added also that he was unable to understand people who were speaking from farther distances.  Audiometric testing revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
60
60
LEFT
15
65
65
70

The averages of the foregoing pure tone thresholds are 46 decibels for the right ear and 54 decibels for the left ear.  Speech discrimination testing performed via Maryland CNC testing indicated speech recognition abilities of 80 percent for both ears.

The pure tones and speech recognition abilities demonstrated by the Veteran during the January 2012 examination correspond to Level III hearing loss in the Veteran's right ear and Level IV hearing loss in the left ear.  Application of these roman numerical designations to Table VII correlates to a 10 percent disability rating and no more.

During re-examination of the Veteran's hearing loss in June 2012, the Veteran reported generally that he had difficulty understanding speech and conversation.  Audiometric tests are reported erroneously in the original report of the examination, however, as clarified in a January 2013 addendum report, the following pure tones were shown during the June 2012 examination:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
65
65
LEFT
20
65
65
70

Given the audiometric results shown during the June 2012 VA examination, the averages of the pure tone thresholds are 49 decibels for the right ear and 55 decibels for the left ear.  Maryland CNC testing indicated speech recognition abilities of 76 percent for both ears.

Turning now to the process for determining disability ratings, as described above, the hearing loss shown during the June 2012 VA examination equates to Level III hearing loss in the Veteran's right ear and Level IV hearing loss in the left ear, according to Table VI.  Application of these roman numerical designations to Table VII correlates again to a 10 percent disability rating.

VA treatment records dated from January 2012 through August 2014 do not indicate any subjective hearing complaints, treatment, or audiometric findings pertinent to the Veteran's hearing loss.  Again, a review of the private treatment records and social security records in the claims file also indicates no such information.

Again, the Board is aware of the functional difficulties resulting from his hearing loss; nonetheless, disability ratings for hearing loss are derived by the mechanical process described and applied above.  See Lendenmann, 3 Vet. App. 345.  Here, the evidence pertinent to the Veteran's hearing loss since January 5, 2012 shows clearly that the Veteran is not entitled to a disability rating higher than 10 percent for his hearing loss at any time since January 5, 2012.

Again, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  Given the functional difficulties noted in the January and June 2012 VA examinations, the reports from those examinations appear to be in compliance with the conditions mandated under Martinak, namely, that the examiner provide a full description of the functional effects resulting from the Veteran's hearing loss.  Martinak, 21 Vet. App. at 453-4.  Accordingly, the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Subject to the same analysis as that discussed in relation to the period before January 5, 2012, the Board concludes that the evidence in this case does not show an exceptional disability picture that renders inadequate the available schedular evaluation for the Veteran's hearing loss.  As discussed, the regulations which govern the process by which disability ratings are assigned for hearing loss already contemplate functional and occupational impairment in a real life setting.  Moreover, there is no evidence that the Veteran has an exceptional pattern of hearing loss, such as to warrant application of Table VIA.  Also, there is no indication in the record that the Veteran has required any in-patient treatment for his hearing loss or that his hearing loss has resulted in occupational impairment that would correspond to a disability rating higher than that already contemplated for the period since January 5, 2012.  For these reasons, referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1), for the rating assigned for the Veteran's hearing loss from January 5, 2012, is not warranted.

Based upon the foregoing, the evidence does not support the assignment of a disability rating in excess of 10 percent for bilateral hearing loss from January 5, 2012.  To that extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	F.  Further Staged Disability Ratings

The Board has also considered whether "staged" disability ratings, beyond those already provided, are warranted by the evidence for the disabilities contemplated herein.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in connection with the Veteran's chloracne and bilateral hearing loss.


ORDER

An effective date earlier than May 29, 2007 for service connection for chloracne with comedonic acne, folliculitis, and residual scarring is denied.

An initial disability rating in excess of 10 percent for chloracne with comedonic acne, folliculitis, and residual scarring prior to June 22, 2009 is denied.

An increased disability rating for chloracne with comedonic acne, folliculitis, and residual scarring from June 22, 2009, rated as 30 percent disabling, is denied.

A separate disability rating for manifestations of chloracne on the Veteran's chest (anterior trunk) is denied.

A compensable initial disability rating for bilateral hearing loss prior to January 5, 2012 is denied.

An increased disability rating for bilateral hearing loss from January 5, 2012, rated currently as 10 percent disabling, is denied.


REMAND

Concerning the issues of the Veteran's entitlement to compensable disability ratings for service-connected tinea pedis and tinea cruris, the Board observes that the most recent VA examination that addressed those disabilities appears to have been performed in June 2009.  Although subsequent VA skin examinations were conducted in October 2011 and January 2013, the reports from these examinations make no mention of any findings in the Veteran's groin and feet.  Indeed, it is unclear from those reports as to whether any examination of those areas was performed.  During the September 2013 Board hearing, the Veteran reported symptoms of itching, blistering, and oozing on his feet.  His spouse testified that the Veteran was having ongoing symptoms in his groin.

Overall, the evidence suggests that symptoms and manifestations in the Veteran's feet and groin, associated with tinea pedis and tinea cruris respectively, have worsened since the June 2009 VA examination.  Accordingly, the Veteran should be arranged to undergo a new VA examination to determine the current symptoms and severity of those disabilities.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his tinea pedis and/or tinea cruris since August 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for compensable disability ratings for tinea pedis and tinea cruris.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his tinea pedis and tinea cruris.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his tinea pedis and/or tinea cruris since August 2014.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination to determine the manifestations, symptoms, and severity of his tinea pedis and tinea cruris.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and residuals of the Veteran's service-connected tinea pedis and tinea cruris and discuss the impact of such symptoms on the Veteran's activities and occupational functioning.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to compensable disability ratings for tinea pedis and tinea cruris should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


